Citation Nr: 1757176	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a disability claimed as a urinary condition, bladder condition, and kidney condition resulting from exposure to ionizing radiation (genitourinary disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946.  The Veteran was awarded the Asiatic Pacific Service Medal with one Bronze Star, the Philippine Liberation Service medal, and Army occupation medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Huntington, West Virginia.

This case was previously before the Board in July 2017, at which time it was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is against a finding that the Veteran's urinary condition, bladder condition, and kidney condition resulting from exposure to ionizing radiation (genitourinary disability) is related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a urinary condition, bladder condition, and kidney condition resulting from exposure to ionizing radiation (genitourinary disability) have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted because the disabilities are related to in-service exposure to ionizing radiation.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  Here, because the Veteran has not been diagnosed as having one of the presumptive abilities, service connection is not warranted on this basis.

Similarly, because the Veteran has not been diagnosed as having a radiogenic disease, consideration under 38 C.F.R. § 3.311 is not warranted.  Further, because he has not cited nor submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease, consideration under 38 C.F.R. § 3.311(b)(4) is not warranted.

That notwithstanding, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the RO determined that the Veteran's service records, as well as any records that could substantiate his assertions regarding exposure to ionizing radiation during service, were fire-related and thus unavailable.  See December 2011 Personnel Information Exchange System (PIES) Request, December 2012 PIES response, and January 2013 Formal Finding of Unavailability.  

The Veteran received treatment in June 1958 for a gall bladder infection and stomach ulcer.  The physician noted that the Veteran was referred a year prior for circumcision and dilation of his urethra.  He had difficulty urinating and the physician found stenosis of the external urethral orifice.  He then arranged to admit the Veteran for plastic reconstruction of his external urinary orifice. The Veteran was diagnosed with, amongst other things, stricture or stenosis of the external urethra.  The Veteran was seen the next day and had a urethral meatotomy performed with no complications, and was discharged shortly afterwards.  

The Veteran received a VA examination in September 1969, and the examiner noted no abnormalities with his genitourinary system.  The Veteran's genitalia was normal, and his prostate was of normal size, shape, and consistency.  

The Veteran was seen by a private physician in September 1997 and diagnosed with benign prostatic hypertrophy (BPH).

The Veteran submitted correspondence in May 2017 indicating that he was on a ship when the atomic bombs were dropped in Hiroshima and Nagasaki.  He stated that he had to go ashore after the bombings, and felt that his urinary, bladder, and kidney issues were a direct result of being exposed to ionizing radiation.  

The Veteran received a VA examination for his urinary tract condition in September 2017, and the examiner noted a diagnosis of BPH, as well as a voiding dysfunction related to his BPH which caused urine leakage.  As a result of the examination, the examiner concluded that the Veteran's BPH was less likely than not a result of service.  The examiner noted the Veteran's statement that he was diagnosed with BPH in 2005 by a private urologist and, due to the condition, he developed lower urinary tract symptoms (LUTS). Symptoms of LUTS relating to storage and/or voiding disturbances were common among aging men.  The examiner also noted that he reviewed medical literature regarding the etiology of BPH, including evidence indicating that the prevalence of diagnosed BPH increases to 80 percent in men older than 80 years old.  Ionizing radiation exposure, however, was not noted to be a risk for BPH in medical literature.  

As to the Veteran's kidney concern, the examiner found that the Veteran's estimated glomerular filtration rate (eGFR) was 59.9 in a test done in April 2017.  This was an almost lower normal level, and the examiner found that this mild lowering was due to the Veteran's long standing essential hypertension, chronic BPH with LUTS, and age.  

While the Board does not doubt that the Veteran sincerely believes that his urinary, bladder, and kidney conditions are related to his active service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  While a layperson is competent to identify symptoms and some simple conditions, a layperson is not competent to identify urinary, bladder, and kidney conditions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davison v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the question of whether the Veteran currently has a urinary, bladder, and kidney conditions due to his exposure to ionizing radiation in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Accordingly, the Veteran's opinion of the etiology of his current disability is not competent evidence.  

The Board finds the September 2016 VA examination to be highly probative evidence against the Veteran's claim.  It is competent and credible, as the examiner provided an adequate rationale with regards to the Veteran's urine, bladder, and kidney disabilities and their lack of connection to service.  The Board notes that the Veteran reports he was exposed to ionizing radiation during service by virtue of his proximity to Hiroshima and Nagasaki during the wartime occupation in Japan.  However, there is no medical evidence to conclude that the Veteran was exposed to ionizing radiation, and there is no evidence indicating that the Veteran has been diagnosed with a radiogenic disease at any time after separation from service.  Instead, the medical evidence indicates the etiology for his urine, bladder, and kidney disabilities is linked to other circumstances, including his age.  

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for a urinary condition, bladder condition, and kidney condition is related to or had its onset in service.  As such, service connection must be denied. 


ORDER

Service connection for a disability claimed as a urinary condition, bladder condition, and kidney condition resulting from exposure to ionizing radiation (genitourinary disability) is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


